FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 16, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 PETER N. GEORGACARAKOS,

               Plaintiff - Appellant,                    No. 09-3224
          v.                                              (D. Kansas)
 MICHAEL NALLEY, BOP Regional                  (D.C. No. 5:08-CV-03279-SAC)
 Director, Kansas City, Kansas; (FNU)
 DENNEY, Regional Psychologist,
 Kansas City, Kansas,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Peter Georgacarakos appeals from the district court’s dismissal of his civil

rights suit brought pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). Georgacarakos sued Michael Nalley,

the Regional Director of the Bureau of Prisons North Central Region, and “Dr.

Denney,” listed in the complaint as the Regional Psychologist of the Bureau of

Prisons North Central Region. Concluding Georgacarakos’s complaint failed to

state sufficient facts, which if true, would establish that Nalley or Denney

personally participated in any violation of his constitutional rights, the district

court dismissed the complaint for failure to state a claim. 28 U.S.C.

§ 1915A(b)(1). Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court

affirms.

      Upon its filing, the district court screened Georgacarakos’s complaint

pursuant to 28 U.S.C. § 1915A(a). As a result of that review, the district court

ordered Georgacarakos to show cause why his complaint should not be dismissed

for failure to state a valid civil rights claim against Nalley or Denney. 28 U.S.C.

§ 1915(b)(1). In particular, the district court noted Georgacarakos’s complaint

failed to allege any specific action on the part of the defendants in the alleged

violation of his rights. Instead, the complaint merely asserted, in completely

cursory fashion, that Nalley and Denney had participated in an amorphous

conspiracy to violate his rights or had “condoned” the conduct of their

subordinates in violating his rights. See Tonkovich v. Kan. Bd. of Regents, 159

                                          -2-
F.3d 504, 533 (10th Cir. 1998) (holding conclusory allegations of conspiracy are

insufficient to state a valid civil rights claim); Ashcroft v. Iqbal, 129 S. Ct. 1937,

1948 (2009) (holding government officials cannot be held vicariously liable for

conduct of their subordinates). When Georgacarakos’s response to the order to

show cause did not cure the deficiencies previously identified, the district court

dismissed the complaint for failure to state a claim. 28 U.S.C. § 1915A(b)(1).

       This court reviews de novo the district court’s dismissal of a prisoner’s

complaint under § 1915A(b)(1). Young v. Davis, 554 F.3d 1254, 1256 (10th Cir.

2009). Consideration of the entire record and de novo review of the district

court’s order of dismissal demonstrates the district court correctly resolved this

case. In particular, as noted by the district court, Georgacarakos’s complaint

utterly fails to demonstrate Nalley or Denney personally participated in the

alleged violations of his constitutional rights. Furthermore, the district court

quite properly refused to transfer the case to the United States District Court for

the District of Colorado, as that court had previously dismissed these very claims

because it lacked personal jurisdiction over Nalley and Denney. Chrysler Credit

Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1515 (10th Cir. 1991) (“[Section]

1404(a) does not allow a court to transfer a suit to a district which lacks personal

jurisdiction over the defendants . . . .”).




                                              -3-
      The United States District Court for the District of Kansas is hereby

AFFIRMED for substantially those reasons set out in its order of dismissal dated

July 29, 2009.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -4-